DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim(s) 1, 5, 9–13, 15, 16, 18, and 20–22 is/are pending.
Claim(s) 2–4, 6–8, 14, 17, 19, and 23–41 is/are canceled.

AFCP 2.0
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because an interview in accordance with this pilot program could not be scheduled and conducted within the limited amount of time authorized. Therefore, the response is being reviewed under pre-pilot practice.

Claim Rejections - 35 USC § 112
Applicants' proposed amendment(s), if entered, would overcome the rejection(s) of claim(s) 1, 5, 9–13, 15, 16, 18, and 20–22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Response to Amendment
Applicants have proposed amending claims 16 and 21 from "wherein the antioxidative barrier is thick, but not so thick as to unduly inhibit ion flow across the separator" to "wherein the antioxidative barrier is not so thick as to unduly inhibit ion flow across the separator." Applicants have also proposed amending claim 20 from "wherein the coating is as thin as one molecule thick" to "wherein the coating is one molecule thick." These limitations were not previously presented. Therefore, the proposed amendments raise new issues that require further consideration and/or search.

Response to Arguments
Applicant's arguments filed 22 July 2022 have been fully considered but they are not persuasive.
Applicants argue applicant has found no discussion of FIG. 1 in the machine translation of Nishimura (P6/¶2). The paragraph [0049] provided by the applicant in the remarks does not correspond to Nishimura (JP 2000-082451 A). Paragraph [0049] of Nishimura states "a thickness of 10 µm." Nishimura describes FIG. 1 in paragraphs [0037] and [0038]. The paragraph [0049] reproduced by the applicant corresponds to Higuchi (JP 11-080395 A), which describes Example 7. Therefore, there is discussion of FIG. 1 in the machine translation of Nishimura.
Applicants argue Nishimura also does not refer to an antioxidative barrier being one molecule thick (P7/¶1). It is noted that the features upon which applicant relies (i.e., an antioxidative barrier being one molecule thick) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Proposed claim 1 recites inter alia "wherein the antioxidative barrier is as thin as one molecule thick." The limitation "wherein the antioxidative barrier is as thin as one molecule thick" is a lower limit of the antioxidative barrier (i.e., the thickness of the antioxidative barrier is greater than or equal to one molecule thick). Nishimura discloses an antioxidative barrier having a thickness of 10 µm (FIG. 1, [0049]), which greater than a monolayer. Therefore, Nishimura discloses "wherein the antioxidative barrier is as thin as one molecule thick."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725